DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-5, 8-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedel et al. (Friedel) (Patent/Publication Number US 2012/0055568). 
	Regarding claims 1, 9, and 18, Friedel discloses a system (Figures 1-2), comprising: fluid tank (1) having a protrusion (12) extending from an upper wall of the fluid tank toward a center of an interior volume of the fluid tank (1) (See Paragraphs [0027] … In order to form the chamber 11, the storage container 1 has an encircling edge 12 protruding into the interior. The region surrounded by the edge 12 is sealed by the mounting flange 8. It is therefore ensured that, even despite the storage container 1 being fully filled, the fluid level does not rise above the lower border of the edge 12 into the chamber 11.), past a fill line (Figure 1), wherein the protrusion (12) is hollow and comprises a first surface (Line III-III, lower surface of the tank) in contact with an environment of the interior volume and a second surface in contact with an ambient atmosphere (Upper surface of the tank) (e.g. See Paragraphs [0027-0030]).
	Regarding claim 2, Friedel further discloses wherein the protrusion is hollow, and wherein the protrusion comprises a first surface in contact with the fluid and a second surface in contact with an ambient atmosphere (e.g. See Paragraphs [0027-0030]).
	Regarding claim 3, Friedel further discloses wherein the protrusion is arranged at a center (Figure 1) of the reservoir tank (e.g. See Figures 1-2; Paragraphs [0027]).
	Regarding claim 4, Friedel further discloses wherein the protrusion and a plurality of passages (2, 7, 10) extending to the reservoir tank are arranged on a same side of an outer shell feature (e.g. See Figures 1-2; Paragraphs [0027-0030]).
	Regarding claims 5, 11, Friedel further discloses wherein the outer shell feature protrudes (15, 29, and 27) in a direction opposite a direction of the protrusion (e.g. See Figures 1-2; Paragraphs [0027-0031]).
	Regarding claim 8, Friedel further discloses wherein the upper tank wall is normal to a direction of gravity (e.g. See Figures 1-2; Paragraphs [0027-0030]).
	Regarding claim 10, Friedel further discloses wherein the protrusion is arranged adjacent to a tank mount (8, 27), wherein the protrusion and the tank mount are arranged between outer wall features of the outer shell (e.g. See Figures 1-2; Paragraphs [0027-0031]).
	Regarding claim 16, Friedel further discloses wherein a volume of the protrusion in contact with an ambient atmosphere is empty (e.g. See Figures 1-2; Paragraphs [0027-0030]).

	Regarding claim 19, Friedel further discloses wherein the protrusion comprises a cylindrical shape (e.g. See Figures 1-2; Paragraphs [0027-0030]).
	Regarding claim 20, Friedel further discloses wherein the protrusion extends in a direction parallel to gravity (e.g. See Figures 1-2; Paragraphs [0027-0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedel et al. (Friedel) (Patent/Publication Number US 2012/0055568) in view of Maus (Patent/Publication Number US 9,840,958).
Regarding claims 6, 15, Friedel discloses all the claimed limitation as discussed above except that the protrusion is filled with an insulating material.
	Maus teaches that it is conventional in the art, to use a fluid tank (1), comprising: a protrusion (9, 35) is filled with an insulating material (28) (e.g. See Figures 2-4; col. 11, lines 12-31; col. 13, lines 1-22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a fluid tank, comprising: a protrusion is filled with an insulating material of Friedel, as taught by Maus for the purpose of thermal insulating the reductant tank to prevent the reductant freezing, so as to supply reducing agent into the exhaust gas system of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedel et al. (Friedel) (Patent/Publication Number US 2012/0055568) in view of Miyamoto et al (Miyamoto) (Patent/Publication Number US 2015/0329242).
	Regarding claim 7, Friedel discloses all the claimed limitation as discussed above except that the upper tank wall is inclined relative to a direction of gravity. 
	Miyamoto teaches that it is conventional in the art, to use a fluid tank (1), comprising: the upper tank wall (2) is inclined relative to a direction of gravity (e.g. See Figures 1-2; Paragraphs [0030]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a fluid tank (1), comprising: the upper tank wall (2) is inclined relative to a 
	Regarding claim 14, Miyamoto further discloses wherein the tank (1) is a selective catalytic reduction tank configured to store urea (e.g. See Paragraphs [0028]).

	Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedel et al. (Friedel) (Patent/Publication Number US 2012/0055568) in view of design choice. 
	Regarding claims 12-13, Friedel discloses all the claimed limitation as discussed above except the outer shell is angled to a direction of gravity less than or greater than 90 degrees, and the protrusion is angled less than or greater than 90 degrees relative to gravity.
	Regarding the specific range of the outer shell’s angle and the protrusion’s angle, it is the examiner’s position that a range is less than or greater than 90 degrees relative to gravity, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the size of the tank, as well as the size of the engine, properties of materials for making the tank, and the composition of the reducing agent in the tank.   Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense.  (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)).
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in 

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Okada et al. (Pat. No. 7013728), Hudgens et al. (Pat. No. 2015/0198071), Fukuda et al. (Pat. No. 2009/0038296), Theorell et al. (Pub. No. 2006/0213473), Haeberer et al. (Pat. No. 2011/0232271), and Maguin et al. (Pat. No. 9784158), all discloses an exhaust gas purification for use with an internal combustion engine. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 03, 2021